DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the amendment filed on 10/06/2022.
Claims 1, 4-5, 7-9, 12-13, 17, and 20 have been amended and are hereby entered.
Claim 21 has been added.
Claims 6 and 14 have been canceled.
Claims 1-5, 7-13, and 15-21 are currently pending and have been examined.
This action is made FINAL.
Response to Arguments
Applicant’s arguments, see page 8, filed 10/06/2022, with respect to the objection to claim 20 have been fully considered and are persuasive. The objection to claim 20 has been withdrawn. 
Applicant’s arguments, see page 8, filed 10/06/2022, with respect to the 35 U.S.C. 112(b) rejections of claims 1-20 have been fully considered and are persuasive. The 35 U.S.C. 112(b) rejections of claims 1-20 have been withdrawn. 
Applicant’s arguments, see pages 8, filed 10/06/2022, with respect to the 35 U.S.C. 101 rejections of claims 1-20 have been fully considered but are not persuasive. The 35 U.S.C. 101 rejections of claims 1-20 have been maintained. 
Applicant argues that the newly added limitations of “control[ling] the vehicle that can be used by the user so that the potential boarding location and the potential alighting location are in an area other than an area where the density of vehicles parked on the road shoulder is higher than a predefined value” found in the independent claims are a practical application and are therefore patent eligible. Examiner respectfully disagrees.
Per MPEP 2106 II., “It is essential that the broadest reasonable interpretation (BRI) of the claim be established prior to examining a claim for eligibility. The BRI sets the boundaries of the coverage sought by the claim and will influence whether the claim seeks to cover subject matter that is beyond the four statutory categories or encompasses subject matter that falls within the exceptions.” When evaluating the BRI of “the processor is programmed to control the vehicle that can be used by the user so that the potential boarding location and the potential alighting location are in an area other than an area where the density of vehicles parked on the road shoulder is higher than a predefined value” in independent claim 1, Examiner notes that the processor is part of the claimed server. Therefore, the BRI of this limitation covers the server sending an instruction to the vehicle to avoid high density road shoulders. The act of transmitting data/sending an instruction amounts to no more than well-understood, routine, and conventional extra-solution activity (per MPEP 2106.05(d) II.) as will be shown in greater detail in the rejection below. Accordingly, the argued features do not integrate claim 1 into a practical application at Step 2A Prong 2 or significantly more than the judicial exception at Step 2B.
Similar analysis applies for the analogous claims in independent claims 9 and 17. 
The dependent claims are not patent eligible for the reasons discussed above as well as the analysis done on the elements recited in the dependent claims in the 07/25/2022 Non-Final Rejection. Accordingly, the 35 U.S.C. 101 rejections have been maintained.
Applicant’s arguments with respect to the 35 U.S.C. 102(a)(2) rejections of claims 1, 9, and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Specifically, MacNeille et al. (U.S. Pre-Grant Publication No. 2021/0088341, hereafter known as MacNeille) is not used to teach “control[ling] the vehicle that can be used by the user so that the potential boarding location and the potential alighting location are in an area other than an area where the density of vehicles parked on the road shoulder is higher than a predefined value”. As will be discussed in greater detail in the rejection below, Cunha et al. (U.S. Patent No. 10,288,733; hereafter known as Cunha) and Beaurepaire et al. (U.S. Patent No. 10,424,202; hereafter known as Beaurepaire) are used to teach Applicant’s newly added limitations. As a consequence of the additional references, however, claims 1, 9, and 17 are now rejected under 35 U.S.C. 103 instead of 35 U.S.C. 102(a)(2).
For similar reasoning as above, claims 2-5, 7, 8, 10-13, 15, 16 and 18-20 are now rejected under 35 U.S.C. 103 as necessitated by Applicant’s amendment.
For similar reasoning as above, Applicant’s argument on page 10 that new claim 21 is patentable by virtue of its dependence on claim 1 is not persuasive. Further, as will be shown in greater detail below, Farmer et al. (U.S. Patent No. 10,126,138; hereafter known as Farmer) is used to teach the additional features recited in claim 21. Accordingly, new claim 21 also stands rejected under 35 U.S.C. 103.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5, 7-13, and 15-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite determining pickup/drop-off location and times for a user vehicle reservation.
As an initial matter, server claims 1-5, 7-8, and 21 fall into at least the machine category of statutory subject matter. Method claims 9-13 and 15-16 fall into at least the process category of statutory subject matter. Non-transitory computer readable medium claims 17-19 fall into at least the manufacture category of statutory subject matter. Finally, claim 20 falls into at least the machine category of statutory subject matter. Therefore, all claims fall into at least one of the statutory categories. Eligibility analysis proceeds to Step 2A. 
In claim 1, the limitation of “receive boarding request information from the information terminal in the possession of the user, the boarding request information including a desired boarding location, a desired alighting location, and a desired boarding time and/or a desired alighting time of the user”, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “the communication interface” and “the information terminal in the possession of the user,” nothing in the claim element precludes the step from practically being performed in the mind. Similarly, the limitations of “determine, for a vehicle that can be used by the user, a potential boarding location and a potential alighting location, and a potential boarding time and a potential alighting time, based on the operation schedule information, the boarding request information, and road condition information indicating a road condition of a route from the desired boarding location to the desired alighting location” and “acquire at least part of the road condition information”, “calculate density of vehicles parked on a road shoulder as the at least part of the road condition information from images captured”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. 
Claim 1 recites the concept of reserving a vehicle which is a certain method of organizing human activity including commercial interactions. Receive boarding request information, the boarding request information including a desired boarding location, a desired alighting location, and a desired boarding time and/or a desired alighting time of the user, and determine, for a vehicle that can be used by the user, a potential boarding location and a potential alighting location, and a potential boarding time and a potential alighting time, based on the operation schedule information, the boarding request information, and road condition information indicating a road condition of a route from the desired boarding location to the desired alighting location; acquire at least part of the road condition information; calculate density of vehicles parked on a road shoulder as the at least part of the road condition information from images captured; the potential boarding location and the potential alighting location are in an area other than an area where the density of vehicles parked on the road shoulder is higher than a predefined value all, as a whole, fall under the category of commercial interactions. The claim falls into the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Mere recitation of generic computer components does not remove the claim from this grouping. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of a server, a communication interface, an information terminal in the possession of a user, a processor programmed to manage operation schedule information for one or more vehicles, one or more of vehicles on which a camera having an imaging device is mounted, and the imaging device. The recited additional elements are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. The claim also recites “the processor is programmed to control the vehicle that can be used by the user”, which is post-solution, data transmission extra-solution activity. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The combination of these additional elements is also no more than mere instructions to apply the exception using generic computer components and extra-solution activity. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a server, a communication interface, an information terminal in the possession of a user, a processor programmed to manage operation schedule information for one or more vehicles, one or more of vehicles on which a camera having an imaging device is mounted, and the imaging device amount to no more than mere instructions to apply the exception using generic computer components. The post-solution, data transmission extra-solution activity of “the processor is programmed to control the vehicle that can be used by the user” is well-understood, routine, and conventional per MPEP 2106.05(d) II. “The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity… i. Receiving or transmitting data over a network”. The combination of these additional elements is also no more than mere instructions to apply the exception using generic computer components and well-understood, routine and conventional extra-solution activity. Mere instructions to apply an exception using generic computer components and well-understood, routine and conventional extra-solution activity cannot provide an inventive concept. The claim is not patent eligible.
Claims 2-5 and 7-8 further limit the abstract idea of claim 1 without adding any new additional elements. Therefore, by the analysis of claim 1 above these claims, individually and as an ordered combination, do not integrate the abstract idea into a practical application nor amount to significantly more than the abstract idea. The claims are not patent eligible.
In claim 9, the limitation of “A vehicle dispatch method comprising: receiving boarding request information from an information terminal in the possession of a user, the boarding request information including a desired boarding location, a desired alighting location, and a desired boarding time and/or a desired alighting time of the user”, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “an information terminal in the possession of the user,” nothing in the claim element precludes the step from practically being performed in the mind. Similarly, the limitations of “determining, for a vehicle that can be used by the user, a potential boarding location and a potential alighting location, and a potential boarding time and a potential alighting time, based on operation schedule information for one or more vehicles, the boarding request information, and road condition information indicating a road condition of a route from the desired boarding location to the desired alighting location”, “acquiring at least part of the road condition information”, “calculate density of vehicles parked on a road shoulder as the at least part of the road condition information from images…the potential boarding location and the potential alighting location are in an area other than an area where the density of vehicles parked on the road shoulder is higher than a predefined value”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. 
Claim 9 recites the concept of reserving a vehicle which is a certain method of organizing human activity including commercial interactions. A vehicle dispatch method comprising: receiving boarding request information, the boarding request information including a desired boarding location, a desired alighting location, and a desired boarding time and/or a desired alighting time of the user; determining, for a vehicle that can be used by the user, a potential boarding location and a potential alighting location, and a potential boarding time and a potential alighting time, based on operation schedule information for one or more vehicles, the boarding request information, and road condition information indicating a road condition of a route from the desired boarding location and the desired alighting location; acquiring at least part of the road condition information, calculate density of vehicles parked on a road shoulder as the at least part of the road condition information from images; and the potential boarding location and the potential alighting location are in an area other than an area where the density of vehicles parked on the road shoulder is higher than a predefined value all, as a whole, fall under the category of commercial interactions. The claim falls into the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Mere recitation of generic computer components does not remove the claim from this grouping. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of an information terminal in the possession of a user, one or more of vehicles on which a camera having an imaging device is mounted, and the imaging device. The recited additional elements are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components. The claim also recites “controlling the vehicle that can be used by the user”, which is post-solution, data transmission extra-solution activity. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The combination of these additional elements is also no more than mere instructions to apply the exception using generic computer components and extra-solution activity. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of an information terminal in the possession of a user, one or more of vehicles on which a camera having an imaging device is mounted, and the imaging device amount to no more than mere instructions to apply the exception using generic computer components. The post-solution, data transmission extra-solution activity of “controlling the vehicle that can be used by the user” is well-understood, routine, and conventional per MPEP 2106.05(d) II. “The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity… i. Receiving or transmitting data over a network”. The combination of these additional elements is also no more than mere instructions to apply the exception using generic computer components and well-understood, routine and conventional extra-solution activity. Mere instructions to apply an exception using generic computer components and well-understood, routine and conventional extra-solution activity cannot provide an inventive concept. The claim is not patent eligible.
Claims 10-13 and 15-16 further limit the abstract idea of claim 9 without adding any new additional elements. Therefore, by the analysis of claim 9 above these claims, individually and as an ordered combination, do not integrate the abstract idea into a practical application nor amount to significantly more than the abstract idea. The claims are not patent eligible.
In claim 17, the limitation of “receiving boarding request information from an information terminal in the possession of a user, the boarding request information including a desired boarding location, a desired alighting location, and a desired boarding time and/or a desired alighting time of the user”, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “an information terminal in the possession of the user,” nothing in the claim element precludes the step from practically being performed in the mind. Similarly, the limitations of “determining, for a vehicle that can be used by the user, a potential boarding location and a potential alighting location, and a potential boarding time and a potential alighting time, based on operation schedule information for one or more vehicles, the boarding request information, and road condition information indicating a road condition of a route from the desired boarding location to the desired alighting location”, “acquiring at least part of the road condition information”, “calculate density of vehicles parked on a road shoulder as the at least part of the road condition information from images”, and “the potential boarding location and the potential alighting location are in an area other than an area where the density of vehicles parked on the road shoulder is higher than a predefined value”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. 
Claim 17 recites the concept of reserving a vehicle which is a certain method of organizing human activity including commercial interactions. Execute operations comprising: receiving boarding request information, the boarding request information including a desired boarding location, a desired alighting location, and a desired boarding time and/or a desired alighting time of the user; determining, for a vehicle that can be used by the user, a potential boarding location and a potential alighting location, and a potential boarding time and a potential alighting time, based on operation schedule information for one or more vehicles, the boarding request information, and road condition information indicating a road condition of a route from the desired boarding location to the desired alighting location; acquiring at least part of the road condition information, calculate density of vehicles parked on a road shoulder as the at least part of the road condition information from images, the potential boarding location and the potential alighting location are in an area other than an area where the density of vehicles parked on the road shoulder is higher than a predefined value all, as a whole, fall under the category of commercial interactions. The claim falls into the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Mere recitation of generic computer components does not remove the claim from this grouping. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of a non-transitory computer readable medium storing a vehicle dispatch program, a processor, an information terminal in the possession of a user, one or more of vehicles on which a camera having an imaging device is mounted, and the imaging device. The recited additional elements are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. The claim also recites “controlling the vehicle that can be used by the user”, which is post-solution, data transmission extra-solution activity. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The combination of these additional elements is also no more than mere instructions to apply the exception using generic computer components and post-solution, data transmission extra-solution activity. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a non-transitory computer readable medium storing a vehicle dispatch program, a processor, an information terminal in the possession of a user, one or more of vehicles on which a camera having an imaging device is mounted, and the imaging device amount to no more than mere instructions to apply the exception using generic computer components. The post-solution, data transmission extra-solution activity of “controlling the vehicle that can be used by the user” is well-understood, routine, and conventional per MPEP 2106.05(d) II. “The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity… i. Receiving or transmitting data over a network”. The combination of these additional elements is also no more than mere instructions to apply the exception using generic computer components and well-understood, routine and conventional extra-solution activity. Mere instructions to apply an exception using generic computer components and well-understood, routine and conventional extra-solution activity cannot provide an inventive concept. The claim is not patent eligible.
Claims 18 and 19 further limit the abstract idea of claim 17 without adding any new additional elements. Therefore, by the analysis of claim 17 above these claims, individually and as an ordered combination, do not integrate the abstract idea into a practical application nor amount to significantly more than the abstract idea. The claims are not patent eligible.
Claim 20 further limits the abstract idea of claim 1 while introducing the additional elements of a vehicle dispatch system and vehicles. The claim does not integrate the abstract idea into a practical application because the elements of a vehicle dispatch system and vehicles are recited at a high-level of generality such that it amounts to no more than generally linking the exception to the field of use dispatching vehicles based on a schedule. Examiner additionally notes Applicant’s statement in [0003] of the specification that the operation of vehicles according to user demand is known, specifically that claim 20 is generally linking the judicial exception to a known field of use. Adding these new additional elements into the additional elements from claim 1 still amounts to no more than mere instructions to apply the exception using generic computer components and generally linking the judicial exception to a field of use. The claim also does not amount to significantly more than the abstract idea because mere instructions to apply an exception using generic computer components and generally linking the judicial exception to a field of use cannot provide an inventive concept. The claim is not patent eligible.
Claim 21 further limits the abstract idea of claim 1 without adding any new additional elements. Therefore, by the analysis of claim 1 above, this claim does not integrate the abstract idea into a practical application nor amount to significantly more than the abstract idea. The claim is not patent eligible.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 9-11, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over MacNeille et al. (U.S. Pre-Grant Publication No. 2021/0088341, hereafter known as MacNeille) in view of Cunha et al. (U.S. Patent No. 10,288,733; hereafter known as Cunha) and Beaurepaire et al. (U.S. Patent No. 10,424,202; hereafter known as Beaurepaire).
Regarding claim 1, MacNeille teaches:
A server comprising: a communication interface configured to communicate with an information terminal in the possession of a user; and a processor programmed to manage operation schedule information for one or more vehicles (see [0022] "A routing computer 120, such as a server system, may also be coupled to the network 116 and implement the shuttle routing methods described herein" and [0024] "FIG. 2 is a block diagram illustrating an example computing device 200. Computing device 200 may be used to perform various procedures, such as those discussed herein. The...routing computer 120...may have some or all of the attributes of the computing device 200" for server. See [0030] "Interface(s) 206 include various interfaces that allow computing device 200 to interact with other systems, devices, or computing environments. Example interface(s) 206 include any number of different network interfaces 220, such as interfaces to local area networks (LANs), wide area networks (WANs), wireless networks, and the Internet" and [0022] "the routing computer 120 may process ride requests from the rider devices 118" for communication interface with a rider device. See [0022] "the routing computer 120 may process ride requests from the rider devices 118", [0011] “The methods described herein are particularly suited for a shuttle service that coordinates picking up and dropping off multiple passengers” and [0025] "Processor(s) 202 include one or more processors or controllers that execute instructions stored in memory device(s) 204 and/or mass storage device(s) 208" for controller for managing the operation of a shuttle service)
wherein the communication interface is configured to receive boarding request information from the information terminal in the possession of the user, the boarding request information including a desired boarding location, a desired alighting location, and a desired boarding time and/or a desired alighting time of the user (see [0033] "The method 300 may include receiving 302 status information and request data from a plurality of rider devices 118. Status information may include a location of the rider device 118 and request data may include a request to be picked up and a desired drop-off location. Request data may also include a desired time of arrival at the drop-off location" and [0046] "The request for a ride may indicate a desired pick-up location as well as, or as an alternative to, the rider's current position" and [0076] "a ride request may be issued at time T1 with a requested pick-up time of T2" for pick-up location/time and drop-off location/time part of a request from user device)
the processor is programmed to determine, for a vehicle that can be used by the user, a potential boarding location and a potential alighting location, and a potential boarding time and a potential alighting time (see [0065] "The method 300 may further include transmitting 346, to a rider device 118, locations of pick-up and drop-off locations determined according to the method 300 for the rider location and drop-off location specified in a ride request from a user associated with the rider device...The pick-up and drop-off locations may be transmitted with an intended time of arrival for each location based on expected shuttle speed according to the congestion data of step 334" for potential pick-up location/time and drop-off location/time of shuttle vehicle.) 
based on the operation schedule information, the boarding request information, and road condition information indicating a road condition of a route from of the desired boarding location to the desired alighting location (See [0054] "The method 300 may further include evaluating congestion data 334 for each route of each set of routes….Step 334 may further include evaluating shuttle traffic at each stop of each route of each set of routes. For example, a set of routes may have multiple routes stopping at the same stop at or near the same time, e.g. within a threshold time period from one another" for potential locations/times based on the route schedules of the shuttle fleet, [0049] "The method 300 may include estimating 326 fair stop locations (drop-off or pick-up locations) for the ride requests of step 318. In particular, each drop-off and pick-up location of each request may not operate as a constraint. Instead, a range of possible drop-off and pick-up locations may be possible. Stop locations for multiple passengers may be combined in order to improve efficiency of operation of a shuttle. Accordingly, fairness considerations may evaluate the walking and other inconvenience imposed on each passenger for a given combined stop location" for potential locations based on request information and [0076]-[0079] for fairness based on weather at the requested times, [0051] "The method 300 may further include evaluating 330 the stops as defined after step 328 with respect to allowable curb locations. Those stops that are at currently impermissible locations may be eliminated or moved, e.g. to a closest permitted curb location. As noted above, allowable curb locations may be defined according to virtual curb colors received at step 310" potential stops based on road condition of permitted curbs)
the processor is programmed to acquire at least part of the road condition information from the one or more of vehicles on which a camera having an imaging device is mounted (see [0013] “The controller 102 may receive one or more outputs from one or more exterior sensors 104. For example, one or more cameras 106a may be mounted to the vehicle and output image streams received to the controller 102”. See [0015]-[0016] for image detection of obstacles on a vehicle’s route, see [0019] for autonomous operation module cooperating with a server system executing the method)
and the processor is programmed to control the vehicle that can be used by the user  (see [0019] “a routing module 110d may be included in the autonomous operation module 108 that one or both of receives routing instructions from a server system executing the methods descried herein or determining a route according to the methods described herein”)
MacNeille further teaches the vehicle controller having the components of the computing device (including processor 202) in Fig. 2 (see [0024], [0025]). MacNeille further teaches evaluating shuttle traffic at each stop in [0054]. However, MacNeille does not explicitly teach the vehicle calculating density of vehicles parked on a road shoulder from captured images from the vehicle-mounted cameras and controlling the vehicle so that the boarding/alighting locations are in an area other than an area where the density of vehicles parked on the road shoulder is higher than a predefined threshold. Cunha teaches:
the processor is programmed to acquire at least part of the road condition information from the one or more of vehicles on which a camera having an imaging device is mounted (see Col. 3 lines 41-50 “Data 130 is collected from various sensors located on vehicles that travel through street section 120 and can include information related to, inter alia, a number of the parking areas, e.g., predefined parking areas; a number of the parking areas that are unoccupied; a number of the parking areas that are occupied; any obstacles that might be present along a vehicle's travel path through street section 120; a length of the parking areas; a length of the unoccupied parking areas; and the length of each detected obstacle”. See Col. 1 lines 27-30 for cameras being known as sensors)
the vehicle being configured to calculate density of vehicles parked on a road shoulder as the at least part of the road condition information from images captured by the imaging device (see Col. 3 lines 40-41 “data 130 corresponding to the particular street section is collected over a period of time” for parking data being for street parking. See Col. 4 lines 14-18 “Graph 200 further includes vertical axis 202 corresponding to occupancy estimate 140. For example, axis 202 shown in the figure begins at 0.0, corresponding to no occupancy, and ends at 1.0, corresponding to where the street section is completely occupied” and Col. 7 lines 45-51 “a length occupancy estimate can be used. The length occupancy estimate can be calculated based on 1) an average length of a vehicle, 2) lengths of determined unoccupied parking areas, 3) lengths of the areas of an estimated number of historically falsely detected parking areas, and 4) a total length of the street section” for calculation of parked vehicle density along a street. Examiner notes that while the detailed embodiment of Cunha has a server performing these calculations, Cunha Col. 10 lines 51-57 teach the calculation as instructions on a non-transitory computer readable medium executable by a processor. Thus, in combination with the vehicle processor and memory devices of MacNeille Fig. 2, the vehicle is taught performing the density calculations)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the estimated occupancy calculation of Cunha with the transportation system of MacNeille. As Cunha states in Col. 1 lines 47-53 “if a driver uses the related methods to decide where to go to park the driver's vehicle, when the driver reaches the desired parking area, the parking area may have become unavailable. Second, by providing only the available parking areas at the particular moment in time when the parking areas were detected does not allow a driver to plan in advance of the need to park a vehicle”. By using the methods of Cunha to estimate parked vehicle density, advance planning for parking can be done while minimizing risks that parking will be unexpectedly full upon vehicle arrival. 
As discussed above, Cunha teaches occupancy estimates ranging from 0.0 to 1.0. Cunha further teaches classifying the streets’ calculated occupancy into different discrete levels via color coding (see Col. 5 line 53 thru Col. 6 line 38). The combination of MacNeille and Cunha still does not explicitly teach controlling the vehicle so that the boarding/alighting location are in an area other than an area where the density of vehicles parked on the road is higher than a predefined value. Beaurepaire teaches:
the processor is programmed to control the vehicle that can be used by the user so that the potential boarding location and the potential alighting location are in an area other than an area where the density of vehicles parked on the road shoulder is higher than a predefined value (see Col. 13 lines 43-48 “the link may have low availability and also low churn rate. In such an example, the calculated strategy metric value may be higher than a third predetermined threshold value. In such a situation the best strategy for parking may be to explore a second link, such as an adjoining street” and Col. 17 lines 7-11 “the strategy metric previously computed may have value higher than a third predetermined threshold, the user may be indicated to change their route of navigation to a second link and thus explore more places for parking”. Col. 2 lines 1-5 teach a “link” is a section of road or a street that provides parking. In combination with the MacNeille server sending routing to the autonomous vehicle routing in MacNeille [0019], the combination teaches directing vehicles away from stopping areas with density above a threshold)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the parking recommendation system of Beaurepaire with the transportation system of the combination of MacNeille and Cunha. As Beaurepaire states in Col 1 lines 59-62 the recommendation system “may also provide for big data analysis capabilities for providing different recommendations based on real-time changes in the parking data and historical street data updates and recommend the best strategy for parking accordingly”. Therefore, by incorporating the recommendation system directing vehicles away from low availability (high density) areas, the parking strategy for the vehicles picking up/dropping off riders will be improved by removing the searching for a spot described in Beaurepaire Col. 1 lines 19-28.
Regarding claim 2, the combination of MacNeille, Cunha, and Beaurepaire teaches all of the limitations of claim 1 above. MacNeille further teaches:
wherein the road condition information includes regulatory information related to a regulation for stopping on the road (see [0043] "a municipality may define virtual curb colors that define parking permissions at various locations in a city. These virtual curb colors may then be changed by the municipality based on traffic conditions. For example, where traffic is congested, loading and unloading on certain streets may be forbidden temporarily. When congestion clears, loading and unloading may again be permitted. A municipal computer 124 may therefore adjust these virtual curb colors and transmit changes to the routing computer 120")
Regarding claim 3, the combination of MacNeille, Cunha, and Beaurepaire teaches all of the limitations of claim 1 above. MacNeille further teaches:
wherein the road condition information includes congestion information indicating a congestion condition of the road (see [0045] "If data of step 302 is found 314 to include traffic data, then congestion data may be updated 316 according to the traffic data. The traffic data may include any electronic traffic alerts known in the art, e.g. any data collected by human or automated means that indicates the speed of traffic or the presence of vehicles at a particular location" and [0054] "The method 300 may further include evaluating congestion data 334 for each route of each set of routes. This may include evaluating traffic speed along each route for a single shuttle or each route of each set of routes for multiple shuttles")
Regarding claim 9, MacNeille teaches:
A vehicle dispatch method comprising: (see Fig. 3 and [0033]-[0067] for the overall method)
Regarding the remaining limitations of claim 9, see the rejection of claim 1 above.
Regarding claim 10, the combination of MacNeille, Cunha, and Beaurepaire teaches all of the limitations of claim 9 above. Regarding the limitations introduced in claim 10, see the rejection of claim 2 above. 
Regarding claim 11, the combination of MacNeille, Cunha, and Beaurepaire teaches all of the limitations of claim 9 above. Regarding the limitations introduced in claim 11, see the rejection of claim 3 above. 
Regarding claim 17, MacNeille teaches: 
A non-transitory computer readable medium storing a vehicle dispatch program configured to cause a processor to execute operations comprising: (see [0025] "Processor(s) 202 include one or more processors or controllers that execute instructions stored in memory device(s) 204 and/or mass storage device(s) 208. Processor(s) 202 may also include various types of computer-readable media, such as cache memory". See [0025]-[0026] for memory devices and mass storage devices being computer readable media and [0096] "At least some embodiments of the disclosure have been directed to computer program products comprising such logic (e.g., in the form of software) stored on any computer useable medium. Such software, when executed in one or more data processing devices, causes a device to operate as described herein" for the instructions on the media for executing the embodiments)
Regarding the remaining limitations of claim 17, see the rejection of claim 1 above.
Regarding claim 18, the combination of MacNeille, Cunha, and Beaurepaire teaches all of the limitations of claim 17 above. Regarding the limitations introduced in claim 18, see the rejection of claim 2 above. 
Regarding claim 19, the combination of MacNeille, Cunha, and Beaurepaire teaches all of the limitations of claim 17 above. Regarding the limitations introduced in claim 19, see the rejection of claim 3 above.
Regarding claim 20, MacNeille teaches:
A vehicle dispatch system comprising: the server according to claim 1 (see Fig. 1B and [0021]-[0023] for overall system, see rejection of claim 1 above regarding the server)
and vehicles, the operation of each of the vehicles is managed based on the operation schedule information of the server (see Fig. 1A and [0011] "Referring to FIG. 1A, a vehicle used according to the methods disclosed herein may be may be a small capacity vehicle, such as sedan or other small vehicle or a large capacity vehicle such as a truck, bus, van, large sport utility vehicle (SUV), or the like. The methods described herein are particularly suited for a shuttle service that coordinates picking up and dropping off multiple passengers. Accordingly, a larger capacity vehicle such as a van or small bus is particularly suited for use according to the methods described herein" for vehicles managed by the operation schedule of the server. See Fig. 1B and [0021] "Referring to FIG. 1B, in practice, vehicle controllers 102 may be coupled to a network 116, such as by means of a cellular data connection or some other wireless data communication approach" for vehicles as part of the overall system)
Claims 4, 12, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over MacNeille in view of Cunha, Beaurepaire, and Farmer et al. (U.S. Patent No. 10,126,138; hereafter known as Farmer).
Regarding claim 4, the combination of MacNeille, Cunha, and Beaurepaire teaches all of the limitations of claim 1 above. MacNeille further teaches:
wherein the road condition information includes map information (see [0036] "The data of step 302 may include map data, such as data describing currently routable roads. In the field of autonomous vehicles, very detailed maps may be used with much finer-detailed routing data. Accordingly, map data 306 may include such maps for use by an autonomous vehicle")
MacNeille further teaches various parking permissions from municipal data in [0037]-[0043]. Cunha also teaches a map being used to display the occupancy estimate of street parking. Beaurepaire also teaches a map database including road segment data, some of which is provided from vehicle sensors, in Col. 5 line 64 thru Col. 6 line 60. However, the combination of MacNeille, Cunha, and Beaurepaire does not explicitly teach map data including information regarding a parking strip and/or shoulder width. Farmer teaches:
the map information including information regarding a parking strip and/or a road shoulder width (see Col. 11 lines 8-11 “some curb segments may be further segmented to incorporate local features and/or landmarks in a map. For example, the curb segments 240A-240B and 242A are sub-segments of a traditional curb segment” and Col. 6 lines 63-65 “the curb segment data may incorporate local features and landmarks (e.g., fire hydrants, no parking zones, loading zones, etc.)” for curb segments having a loading zone as a parking strip)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the parking strip data of Farmer with the combination of MacNeille, Cunha, and Beaurepaire. As Farmer states in Col. 11 lines 16-21 “The sub-segment 242A indicates that the curb has a particular quality that makes it a particularly good location for requests to be matched. This is most likely due to a loading zone, temporary parking area, and/or other local feature of the curb that allow the location to be particularly good for matching rides”. Therefore, by considering the loading zones at potential boarding/alighting points, the shuttle/bus service can be directed to well matching the potential boarding/alighting points indicated by the stored parking strip/loading zones.
Regarding claim 12, the combination of MacNeille, Cunha, and Beaurepaire teaches all of the limitations of claim 9 above. Regarding the limitations introduced in claim 12, see the rejection of claim 4 above.
Regarding claim 21, the combination of MacNeille, Cunha, and Beaurepaire teaches all of the limitations of claim 1 above. MacNeille further teaches:
wherein the road condition information includes regulatory information related to a regulation for stopping on the road and map information (see [0043] "a municipality may define virtual curb colors that define parking permissions at various locations in a city. These virtual curb colors may then be changed by the municipality based on traffic conditions. For example, where traffic is congested, loading and unloading on certain streets may be forbidden temporarily. When congestion clears, loading and unloading may again be permitted. A municipal computer 124 may therefore adjust these virtual curb colors and transmit changes to the routing computer 120" and [0036] "The data of step 302 may include map data, such as data describing currently routable roads. In the field of autonomous vehicles, very detailed maps may be used with much finer-detailed routing data. Accordingly, map data 306 may include such maps for use by an autonomous vehicle")
MacNeille further teaches various parking permissions from municipal data in [0037]-[0043]. Cunha also teaches a map being used to display the occupancy estimate of street parking. Beaurepaire also teaches a map database including road segment data, some of which is provided from vehicle sensors, in Col. 5 line 64 thru Col. 6 line 60. Beaurepaire also teaches using a strategy metric to determine a parking strategy. However, the combination of MacNeille, Cunha, and Beaurepaire does not explicitly teach map data including information regarding a parking strip, road width, and/or shoulder width. The combination of MacNeille, Cunha, and Beaurepaire also does not explicitly teach calculating a degree of impact on traffic on the road produced by the vehicle stopping and determining the boarding and alighting locations in an area other than where the degree of impact exceeds a threshold. Farmer teaches:
map information including information regarding a parking strip, a road width and/or a road shoulder width (see Col. 11 lines 8-11 “some curb segments may be further segmented to incorporate local features and/or landmarks in a map. For example, the curb segments 240A-240B and 242A are sub-segments of a traditional curb segment” and Col. 6 lines 63-65 “the curb segment data may incorporate local features and landmarks (e.g., fire hydrants, no parking zones, loading zones, etc.)” for curb segments having a loading zone as a parking strip. See Col. 15 lines 17-25 “A width of a road (3.sup.rd Avenue) may be determined in one embodiment by determining a center line 522 of the road; for example, based on road data, image analysis, etc. A width of the road may then be determined by comparing the center of the road 522 with a building 504 perimeter 524 adjacent to the road, and in an embodiment, multiplying a distance 526 between a building perimeter edge adjacent the road 524 and a center line of the road 522” for road width)
and the processor is programmed to calculate a degree of impact that qualifies an impact on traffic on the road produced when the vehicle stops at any location on the road based on the regulatory information and the map information (see Col. 19 lines 18-32 “the pickup location evaluation module 134A may evaluate the pickup location score for the requested location by determining whether past requestors and matched providers had to communicate to coordinate the pickup…The necessity for external communications may indicate…that the request location is not a convenient or easy location for the provider to…meet with the requestor (e.g….results in blocking traffic, etc.)” pickup location score lowered if the location results in blocking traffic. See Col. 24 lines 53-60 “Other pickup factors that may be included either in the pickup location score calculus…can include…road segment type (e.g., highway, local road), speed limit, number of lanes in the road, road directionality (e.g., one way)…posted regulations (e.g., no-stopping zone, bike lane, bus lane, no shoulder, etc.)” and Col. 20 lines 60-61 “difficulty in stopping (e.g., a single lane high-traffic street with no shoulder), etc.” for regulatory/map information determining impact on traffic of a vehicle stopping at a location)
and the processor determines the potential boarding location and the potential alighting location in an area other than the area where the degree of impact exceeds a predetermined threshold (see Col. 18 lines 59-63 “the pickup location evaluation module 134A may be configured to implement a filter for pickup location scores to optimize estimated time to travel and estimated time to destination considering locations only that have a pickup location score that meets a threshold”. Locations in which the vehicle blocks traffic, for example the single-line, no shoulder, high-speed roadway described above, to the degree that the location score does not meet the threshold for consideration are removed, and other locations are considered instead)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the parking strip data and pickup score calculation/threshold of Farmer with the combination of MacNeille, Cunha, and Beaurepaire. As Farmer states in Col. 5 line 64 thru Col. 6 line 3 “pickup location scores for alternate request locations may be compared to a threshold pickup location score before being used in any pickup optimization process to ensure the location being optimized is at least a certain quantitative quality and will not result in a loss of time savings from the optimization due to a low quality pickup location”. Therefore, by incorporating the scoring/threshold system for pickup locations of Farmer, the resulting system will only consider pickup locations of a minimum quality, thereby allowing the system to focus on higher quality locations that are “suitable, efficient, convenient, and optimal for the requestor and provider” (Farmer Col. 21 lines 2-3).
Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over MacNeille in view of Cunha, Beaurepaire, and Albada et al. (U.S. Pre-Grant Publication No. 2021/0097559, hereafter known as Albada).
Regarding claim 5, the combination of MacNeille, Cunha, and Beaurepaire teaches all of the limitations of claim 1 above. MacNeille considers the impact of using a boarding/alighting location on other shuttle routes using the same location in [0054]. MacNeille also considers the municipality restriction on potential boarding/alighting locations in [0037]-[0043]. However, the combination of MacNeille, Cunha, and Beaurepaire does not explicitly teach determining an impact on traffic produced when the vehicle stops at a location on the road. Albada teaches:
wherein the processor is programmed to determine an impact on traffic on the road produced when the vehicle stops at any location on the road based on the road condition information to determine the potential boarding location and the potential alighting location (see [0155] "For a use case involving shared or pool transportation services, conventionally, a system generates pickup locations at corners to optimize dispatch. A drawback to this approach is that street corners do not tend to make good pickup locations, forcing drivers to either block crosswalks and traffic...The network system 102, instead, identifies points where drivers tend to idle, which are likely to be safer, quieter points off to the sides of street and away from busy intersections. Leveraging dwell points as candidate pickup locations can reduce...vehicular congestion" evaluates road locations for least disruptive to traffic, choosing those locations with lower impact. Examiner notes that this teaching has support in [0060] of Albada’s provisional application, 62/908,547)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate this teaching of Albada to the combination of MacNeille, Cunha, and Beaurepaire. As Albada states in [0155] “Leveraging dwell points as candidate pickup locations can reduce driver anxiety, vehicular congestion, and improve rider safety”. Therefore, by considering the impact on traffic caused by shuttles stopping at points of the road for boarding/alighting, the combined system can choose potential boarding/alighting locations that improve shuttle driver and rider experience.
Regarding claim 13, the combination of MacNeille, Cunha, and Beaurepaire teaches all of the limitations of claim 9 above. Regarding the limitations introduced in claim 13, see the rejection of claim 5 above. 
Claims 7-8 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over MacNeille in view of, Cunha, Beaurepaire, and Ikeda et al. (U.S. Pre-Grant Publication No. 2019/0012613, hereafter known as Ikeda).
Regarding claim 7, the combination of MacNeille, Cunha, and Beaurepaire teaches all of the limitations of claim 1 above. MacNeille further teaches:
wherein the processor is programmed to transmit proposal information to the information terminal via the communication interface, the proposal information including information indicating the potential boarding location, the potential alighting location, and the potential boarding time and/or the potential alighting time (see [0065] "The method 300 may further include transmitting 346, to a rider device 118, locations of pick-up and drop-off locations determined according to the method 300 for the rider location and drop-off location specified in a ride request from a user associated with the rider device...The pick-up and drop-off locations may be transmitted with an intended time of arrival for each location based on expected shuttle speed according to the congestion data of step 334")
MacNeille further teaches in [0066] that riders can cancel ride requests, but the combination of MacNeille, Cunha, and Beaurepaire does not explicitly teach response information indicating acceptance from the rider device, and the server generating the reservation for the vehicle when the response information is received. Ikeda teaches:
and, when response information indicating acceptance of the proposal information has been received from the information terminal, establishes a reservation for the vehicle that can be used (see Fig. 12 and [0157] "the reservation processing unit 310 transmits information indicating the selected boarding vehicle to the operation management apparatus 200 using the communication unit 313 (step S1205). When the communication unit 313 receives, from the operation management apparatus 200, a notification indicating that the selected boarding vehicle is accepted (step S1206), the reservation processing unit 310 finishes the process" and [0158] "when the process in FIG. 12 is executed in the terminal apparatus 300, a reservation of the user of the terminal apparatus 300 for the on-demand bus is complete" sending response information to operation management apparatus, selecting/accepting candidate bus (or in combination with MacNeille, the shuttle reservation))
One of ordinary skill in the art would have recognized that applying the known technique of Ikeda to the combination of MacNeille, Cunha, and Beaurepaire would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Ikeda to the teaching of the combination of MacNeille, Cunha, and Beaurepaire would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such response information from a user terminal accepting a vehicle and the server generating the reservation when receiving the response information. Further, applying response information from a user terminal accepting a vehicle and the server generating the reservation when receiving the response information to the combination of MacNeille, Cunha, and Beaurepaire would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient generation of shuttle routes. In MacNeille, the method determines the route without consulting the rider after receiving the initial ride request, and per [0066] the method is repeated when a user cancels a request. By incorporating the response information of Ikeda, the combined system would know that the rider accepts the potential boarding/alighting locations/times before generating the route. Generating the reservation when receiving acceptance from the rider would reduce the cancellations received from riders, thereby reducing the number of times method 300 of MacNeille must be performed.
Regarding claim 8, the combination of MacNeille, Cunha, Beaurepaire, and Ikeda teaches all of the limitations of claim 7 above. MacNeille teaches promotions/discounts provided to riders in [0047], but these promotions/discounts are from businesses at or near the potential locations. These promotions are provided for using the potential location, without regard for what locations were requested boarding/alighting locations of the user. Therefore, the combination of MacNeille, Cunha, and Beaurepaire does not explicitly teach incentives provided to the users based on the potential boarding/alighting locations/times and desired boarding/alighting locations/times. Ikeda further teaches:
wherein after establishing the reservation for the vehicle that can be used, the processor is programmed to determine that an incentive is to be provided to the user, based on the desired boarding location, the desired alighting location, and the desired boarding time and/or the desired alighting time, and the potential boarding location, the potential alighting location, and the potential boarding time and/or the potential alighting time (see [0182] "The second embodiment is different from the first embodiment in that the user is charged and awarded an incentive when the reservation information is generated" for determining an incentive to be provided to a user after reservation information is generated. See [0186]-[0188] "The incentive awarding unit 283 awards the user a discount of the charge or points instead of a discount as an incentive for boarding...the incentive awarding unit 283 of the present embodiment may award a user having a long walking time or a user of which the in-vehicle travel time is a long time period exceeding a constraint" for incentive based on walking distance (i.e. difference between desired/potential boarding and alighting locations). Incentive for in-vehicle time being longer is an incentive for the time period between the potential boarding time and potential alighting time being longer than the time period between the desired boarding time and desired alighting time)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate this additional teaching of Ikeda into the combination of the combination of MacNeille, Cunha, Beaurepaire, and Ikeda. As Ikeda states in [0187]-[0188] “when there is a difference in satisfaction level between users allocated to the same boarding vehicle, a user having a low satisfaction level may be awarded an incentive. In the present embodiment, awarding an incentive in such a manner can reduce differences in satisfaction level between users boarding the same boarding vehicle… awarding an incentive in such a manner can promote boarding of a user having a long walking time or a long in-vehicle travel time”. Therefore, by combining the incentives of Ikeda into the combination of MacNeille, Cunha, Beaurepaire, and Ikeda, the combined system increases ridership of users even if they are being requested to walk longer distances to meet the shuttle.
Regarding claim 15, the combination of MacNeille, Cunha, and Beaurepaire teaches all of the limitations of claim 9 above. Regarding the limitations introduced in claim 15, see the rejection of claim 7 above. 
Regarding claim 16, the combination of MacNeille, Cunha, Beaurepaire, and Ikeda teaches all of the limitations of claim 15 above. Regarding the limitations introduced in claim 16, see the rejection of claim 8 above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Tolkin et al. (U.S. Patent No. 10,685,416) teaches suggesting pickup locations for a rideshare service
Raichelgauz (U.S. Pre-Grant Publication No. 2020/0258387) teaches detecting vacant parking spots along the side of a street
Park et al. (U.S. Pre-Grant Publication No. 2020/0051194) teaches determining drop-off locations to minimize the vehicle’s impact on traffic
Herman et al. (U.S. Pre-Grant Publication No. 2020/0166366) teaches using images to select a location to pick up a user
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MORONEY whose telephone number is (571)272-4403. The examiner can normally be reached Mon-Fri 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha H. Desai can be reached on (571) 270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.C.M./Examiner, Art Unit 3628                                                                                                                                                                                                        

/EMMETT K. WALSH/Primary Examiner, Art Unit 3628